Citation Nr: 0304637	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 30 percent for 
service connected hemiplegic migraines with transient 
hemiparesis and impairment of vision and speech.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).   

This case involves an initial assignment of a disability 
rating for the service connected hemiplegic migraines.  
Initially, the veteran had been assigned a rating of 10 
percent for the service connected hemiplegic migraines.  By 
rating decision in November 1996, the RO increased the 
evaluation for the veteran's service connected hemiplegic 
migraines from 10 percent to 30 percent.  The veteran has 
continued his appeal of the 30 percent rating.  Further, as 
the disability rating assigned for this disability is an 
initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application as explained below.

In October 1996 and February 2000 hearings were held at the 
RO before a local hearing officer.  In September 2000 and 
October 2000, the veteran requested a RO hearing; however in 
April 2001, the veteran requested that his case be reviewed 
on the evidence of record; this is considered a withdrawal of 
the hearing request.  In light of the two hearings held, the 
veteran has had opportunity to be heard as to the issues on 
appeal.

These issues were remanded in May 2000 and November 2001 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for depression; entitlement to a rating in 
excess of 30 percent for hemiplegic migraines; and 
entitlement to TDIU, has been obtained by the RO.

2.  The evidence does not show that depression is related to 
the veteran's service.  A psychosis was not demonstrated 
within 1 year of separation from active service.  There is no 
showing that depression is etiologically related to or being 
aggravated by a service connected hemiplegic migraine 
headaches.

3.  The symptomatology of the veteran's hemiplegic migraines 
with transient hemiparesis and impairment of vision and 
speech demonstrates very frequent attacks productive of 
severe economic inadaptability, since service connection was 
granted.  There is no evidence demonstrating that this 
service connected disability presents an unusual or 
exceptional disability picture.

4.  Service connection is in effect for hemiplegic migraine 
headaches, evaluated at 50 percent, as a result of this 
decision.

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability without regard to non service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
nor is it shown to be proximately due to, the result of, or 
aggravated by service connected disability.  A psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.326 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for the assignment of an initial rating of 
50 percent, but no more for hemiplegic migraines with 
transient hemiparesis and impairment of vision and speech 
have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2002). 

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disability have not been met.  38 U.S.C.A. § 1155, 
5103A (West 2002) 38 C.F.R. §§ 3.156(a), 3.159, 3.326, 3.340, 
3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for 
depression; entitlement to a rating in excess of 30 percent 
for hemiplegic migraines; and entitlement to TDIU.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to these issues.  See 38 U.S.C.A. § 
5103A (West 2002).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
VA examinations have been provided, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
these claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Letters 
addressing the VCAA requirements was provided in March 2001 
and in February 2002.  These letters and other letters from 
the VA provided notification to the claimant and to the 
claimant's representative of any information, and medical or 
lay evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

I.  Factual Background

There were no complaints, history, treatment, or diagnosis of 
depression in service.  On a 1970 record, the veteran was 
seen with a complaint that he had numbness on the left side 
when sitting in class, when seen all symptoms had resolved.  
The diagnosis was psychosomatic reaction.  The veteran was 
diagnosed in service in November 1971 with hemiplegic 
migraine, familial; it was noted that the records were not 
available.

In January 1996, the veteran filed a claim for service 
connection for hemiplegic familial migraine.

VA treatment records show the veteran was seen in for 
migraines.  A record from August 1995 shows it was a six 
month follow-up.  The veteran was doing well and migraines 
were well controlled.  He was on medication.  In August 1996, 
the veteran was seen for follow up.  He reported that last 
migraine was several months previously and he had no problems 
otherwise.  The assessment was migraines, stable.  

On a VA examination in March 1996, it was noted that the 
veteran was employed as a clerk in a laboratory setting.  He 
reported that at least five to six times a year, he would get 
severe headaches that were accompanied by occasional nausea, 
numbness of the upper extremities, and visual disturbance; 
the headaches may last for an hour or two and medication was 
somewhat helpful.  On examination, the cranial nerves II-XII 
were intact.  There was no Romberg and no Babinski, and there 
were normal deep tendon reflexes, normal superficial 
reflexes, and normal gait.  Sensory findings appeared to be 
intact.  The assessment was cephalalgia diagnosed as a 
migraine variety.

At the RO hearing in October 1996, the veteran reported that 
he had not been hospitalized for migraines and was on 
medication.  He reported that medication controlled the 
headaches somewhat but they still occurred periodically.  He 
reported prostrating migraine headaches about five or six 
times a year, and more if he was tired or under stress.  He 
reported that the last migraine was in July 1996.  He worked 
part time in a medical records department of a laboratory.  
He reported taking time off of work with the migraines, 
because he would have to lay down due to numbness and visual 
defects.  They would last for 12 hours when they would occur.  
Normally, he would first have numbness of extremities, and 
blurred vision and would have to lay down.  This would occur 
prior to the headache.  He reported almost constant lower 
occipital pain that radiated down into his neck, but this was 
different from the migraine symptomatology.  It was less 
severe.  He reported abdominal and digestive problems 
secondary to the headaches.  He reported that the migraine 
symptomatology prevented him from taking courses for work.  
He felt that his symptomatology was more than just a 
headache, and wanted to be rated for all the symptoms, 
including the numbness and loss of speech and vision.  

A vocational rehabilitation psychological report from October 
1996 shows that the veteran had a history of hemiplegic 
numbness and migraine headaches.  He also had the residuals 
of a work related injury to the left arm and hand in a fall 
in 1988 and was on partial workers compensation.  He was a 
high school graduate and had an associate degree in computer 
operation.  He currently worked part time filming medical 
records.  Personality testing revealed a mixed personality 
disorder, depression, and a psychophysiological reaction 
severely limiting his motivation and drive.  The depression, 
low drive and motivation, and perceptions of weakness 
significantly limited his level of vocational achievement.  
His physical and psychological limitations narrowed his 
vocational options.  The diagnoses were psychological factors 
affecting physical condition, personality disorder not 
otherwise specified, and migraine headaches and hemiplegic 
numbness.

On a VA examination in January 1997, the veteran reported 
that the migraine headaches involved episodes of body 
numbness, loss of speech and vision, followed by a headache, 
and then nausea.  In between these episodes he did not have 
any symptoms, although he felt that he had greater difficulty 
with speed and performance and described that he was unable 
to follow through on a career in ultrasound technology as he 
was considered technically inept and somewhat slow.  
Additionally, he was not considered for another program 
because he was described as not having the proper 
personality.  The examiner indicated that in his opinion, the 
programs did not consider the veteran adequate for their 
particular fields for reasons that had nothing to do with the 
service connected condition.  As to the migraine headaches, 
the veteran had episodes six to eight times a year since 
being discharged from the service and reported that he was 
essentially non functional during these episodes which could 
last from one to twelve hours.  He was on medication but the 
veteran reported that they had no effect.  He also reported 
however, that he took one of the medications in anticipation 
of stress and it helped.  

After examination, the overall clinical impression was that 
of Axis I: psychological factors affecting physical 
condition, chronic, rather severe; Axis II: mixed personality 
disorder with passive-dependent, hysterical, and passive 
aggressive features; and Axis III: migraine headaches and 
status post left hand and wrist injury.  The examiner 
indicated that the veteran did experience some sort of 
hemiplegic migraine episodes as frequently as he claimed.  
However, it would appear that in between episodes that the 
veteran was more focused on them than seemed average or 
normal because of underlying Axis II dynamics.  The intensity 
of the veteran's psychological distress over his symptoms was 
more a function of the Axis II diagnosis which was 
characterological in nature than in anything related to the 
actual physical symptoms.  Whatever depression the veteran 
had was related to the Axis II diagnoses and that particular 
personality structure's reaction to the development of a 
physical problem and not to the physical problem itself.  

A vocational rehabilitation report from April 1997 shows that 
the veteran's case was closed.  It was noted that the veteran 
experienced paralysis of the right arm and leg as well as 
persistent headaches and he also reported intermittent 
paralysis of the left side.  During these episodes the 
veteran reported that his expressive speech was affected and 
he had visual difficulties.  It was the counselor's opinion 
that the veteran was not able to function in competitive 
employment because of the above factors.  

On a VA examination in June 1997, it was noted that the 
veteran was unemployed since February 1997.  On the 
neurological examination, the veteran reported right sided 
numbness followed by a headache that occurred about six times 
a year.  He had medication.  The examination was negative.  

VA treatment records from April 1997 to October 1997, show 
that the veteran reported bilateral occipital headaches about 
eight to ten times a year.  He reported not having a really 
severe headache since April 1987.  He reported that the 
headache could last 24 to 48 hours, and were preceded by 
blurry vision or bright light, then numbness of the right 
side of the body.  The numbness could last 4 to 12 hours.  He 
had dysphasia/aphasia during the numbness which may persist 
into the headache phase.  The diagnoses included hemiplegic 
migraines, stable.  

In October 1998, the veteran filed a claim for entitlement to 
individual unemployability.  He reported that he last worked 
in February 1997 when he became too disabled to work.  That 
employment was reported as filing blood tubes in a laboratory 
and he worked 20 hours a week.  He did not leave his last job 
because of disability.  He had not tried to obtain employment 
since he became too disabled to work.  His highest education 
was two years of college.  He reported that his last job was 
discontinued, although not due to his fault.  He reported 
that he had no marketable skills.  He tried to obtain 
training and was denied access because he did not have the 
personality type.  

On VA neurological examination in July 1999, it was noted 
that a treatment record showed the veteran had been seen in 
December 1998 and reported having a headache a month prior to 
then and had about six headaches in the past year.  On 
numerous occasions, it had been documented that the veteran 
frequently had visual symptoms and hemiplegia associated with 
the beginning of the migraine.  He had been seen once several 
years previously and a spell with right sided facial, arm, 
and leg weakness with dysarthric speech was witnessed at that 
time.  The symptoms lasted approximately one hour.  The 
frequency of the episodes had decreased in the past two years 
with medication.  The veteran reported he had a hemiplegic 
migraine about every one to two months.  His last headache 
was approximately one month previously.  The episodes 
involved beginning with a bright light moving across his 
visual field and eventually resolving in partial loss of 
vision.  Frequently he also had a feeling of numbness and 
heaviness in his face, arm, and legs.  The symptoms would 
spread over approximately one half hour until his entire arm 
and leg were numb and weak.  He could usually walk but tended 
to drag his leg and his arm hanged limply at his side during 
the episodes.  The numbness and weakness would resolve after 
one to two hours, but he would then have a severe headache 
for 12 or more hours.  

Additionally, the veteran stated that stress and chemical 
fumes could precipitate the headaches.  He identified no 
clear aggravating factors and no clear relieving factors 
except that he stated that decreased stress was correlated 
with decreased headache frequency.  On his medication, he was 
somewhat tired and sleepy, especially during the morning.  He 
stated that his concentration was somewhat impaired on his 
medication regimen.  He felt that his memory and cognitive 
abilities were otherwise intact.  During the hemiplegic 
migraine attacks, he was unable to function because of vision 
loss, severe headaches, and hemiparesis.  When the headache 
phase began he would lie down and attempt to sleep.  On 
examination, the veteran had a slightly depressed affect.  A 
CT scan of the brain and MRI of the brain with contrast were 
both normal.  The diagnosis was hemiplegic migraine.  The 
symptoms were relatively well controlled on medication, 
however, he may have some side effects of the high dose of a 
medication.  

At the RO hearing in February 2000, the veteran reported that 
he was treated at a VA medical center and was seen every six 
months.  He did not seek treatment when he was experiencing a 
headache, as there was nothing could be done other than what 
they were doing.  He was on medication.  He reported that the 
medication did not help the frequency of the migraines, nor 
did they help with the symptoms.  He had been on other 
medication but it did not help.  He initially reported 
headaches on a daily basis that occurred early in the morning 
and lasted several hours.  He then reported that some days he 
did not have the headache and stated that he had numbness 
that would last a couple of hours and a headache that could 
last up to ten or twelve hours.  He also reported that he had 
a headache maybe three to four days a week.  That morning he 
had a slight headache that lasted about an hour, for which he 
took some aspirin.  He thought he had a headache earlier in 
the weak for about an hour with a little bit of weakness.  He 
reported that it would start with bright light in front of 
the eyes.  Sometimes there was nausea.  He had weakness in 
the extremities.  Laying prone in dark room would help 
alleviate the headaches.  He was incapacitated by the 
severity of the pain and the residual symptoms during a 
headache episode.  He reported that he stayed in his home 
most of the time.  He felt that stress would bring on a 
migraine.  

The veteran additionally contended that he had depression 
that he felt he had in service, but was not treated for it, 
and that he had depression secondary to the migraine 
headaches.  The veteran reported that he last worked in 1997 
at a part time job and the employer discontinued the job.  He 
did not leave because of the migraines.  He was currently 
receiving non-service connected pension.  He reported that he 
could probably work if he was not having a migraine due to 
the numbness he experienced as well as the pain; however, 
when one was occurring he could not work.  He did not drive 
because of the numbness.  He felt that the medication for the 
migraine headache made him tired.  He reported that the 
migraines were about the same since he left service, and 
maybe decreased as he was not working.  

VA treatment records include that in February 2000, the 
veteran was seen for follow up of hemiplegic migraine.  He 
had a single episode in December 1999, and they still 
occurred approximately every two months.  He had facial 
numbness and visual disturbance, spreading over the arm, 
hand, and leg with weakness, and after an hour a headache 
developed.  On examination he was very depressed appearing 
with many complaints related to his disability and difficulty 
getting a job.  The assessment was hemiplegic migraine and 
depression.  Additional records from February 2000 show the 
veteran felt he was unable to work due to his medical 
conditions.  He was not considered to be appropriate for 
vocational rehabilitation.  
Also in February 2000, the veteran complained that his 
headaches were not well controlled and reported being 
depressed due to his chronic pain.  The assessment was 
situational depression.  In March 2000, the veteran was 
treated for depression.  It was noted that much of the 
depression was in relationship to the impact that the 
recurrent migraine headaches had on the quality of his life.  
He felt that many things in his life did not work out.  He 
reported that he felt a change in his mood through his 
adulthood.  He felt that there was some general benefits from 
his medication combinations in terms of his headaches, as 
well as his mood.  

A VA opinion from February 2001, shows that the veteran was 
not examined but his records were reviewed.  It was 
determined that his symptoms, including loss of vision, loss 
of speech, and paresis of one or more extremities were due to 
his hemiplegic migraine and were not a separate disorder as 
there was no evidence in the record of an alternative 
disorder to account for these symptoms.  

VA treatment records from December 1997 to March 2002, show 
that the veteran was treated for hemiplegic migraine 
headaches that occurred six to ten times a year.  He was 
unemployed.  The treatment records also show that the veteran 
was in biofeedback for muscle tension, including of the neck.  
In June 1998, the veteran reported headaches two to three 
times a month that were similar to those accompanying his 
hemiplegic attacks and were rather severe with occipital pain 
and throbbing.  He took medication for these.  In November 
2000 it was noted that the veteran had mild muscle tension 
headaches that were brief.  He was also treated for 
depression.  In July 2000, the veteran reported that in 
addition to the hemiplegic migraines, he had occipital 
headaches that occurred once to twice a month and resolved 
after one half hour with ibuprofen.

On a psychology report from January 2001, it was noted that 
the veteran wished to obtain some type of employment, this 
was thought that it would be therapeutic for him, but he had 
some limitation on types of employment due to migraines and 
back disease.  A neurology note from February 2001 shows the 
veteran was seen for follow up for his headaches, He reported 
occasional light ones maybe twice a week.  He did not even 
take medication for them.  He had depression but believed 
that his medication was helping.  The assessment was 
hemiplegic migraine, currently well controlled on medication.  
He was likely having excessive fatigue with the medication.  
In March 2001, the veteran was frustrated by the VA in terms 
of endorsing his service connection claims.  The diagnosis 
was major depression secondary to a medical illness.  In May 
2001, the assessments included migraine headaches.  The 
veteran stated that he had a headache earlier that month and 
his last headache prior to that was in 1999. 

On a VA examination in April 2002, it was noted initially 
that the claims file was reviewed.  On examination, the 
veteran reported that he had a low grade headache almost 
constantly.  The frequency of his migraine headaches varied 
depending on his stress level.  He typically experienced 10 
to 12 headaches per year, although he had not experienced a 
migraine headache since January 2002.  The migraine headaches 
last approximately 12 hours and included an aura of bright 
light, numbness in the arms, legs, and side of his face, 
slowed cognitive processing speed, and slurred speech.  He 
reported that he would lay down or go to sleep due to his 
migraine.  He attributed that he had not had a migraine since 
January 2002 to combination of medication, biofeedback 
training, and lowered stress level since he was not working.  
The veteran was treated for depressive symptoms and reported 
some improvement recently.  

As to his employment history, the veteran reported that his 
last position was discontinued due to downsizing and he had 
not worked since then.  He had a good work history without 
significant work related problems.  He denied having any 
difficulty with significant absenteeism or work related 
problems due to his headaches.  He had the migraines since he 
got out of service.  The veteran reported that he attempted 
to complete training courses and was asked to leave the 
programs, one for being accused of ruining an x-ray film and 
another due to his "retrograde personality".  When asked to 
explain, the veteran described that he was told that he was 
too introverted and was not appropriate for the training 
program.  The veteran reported that he spent his time on his 
computer, walking, window shopping, and spending time with 
his relatives.  He did not socialize otherwise.  He reported 
he did not drive because he was afraid of experiencing a 
migraine and having numbness that would be a safety risk.  He 
would walk or use public transportation.  He was independent 
in his activities of daily living.  The veteran reported a 
chronic history of sadness and depression and dated the onset 
to his teenage and adolescent years.  Currently his mood 
stayed even when he was taking his medication.  

The diagnoses were depressive disorder not otherwise 
specified; personality disorder not otherwise specified with 
avoidant features; and migraine headaches.  Given the 
veteran's report of onset of depressive symptoms during his 
teenage and adolescent years and given the veteran's 
personality features and interpersonal style, it was the 
clinician's opinion that the veteran's depressive disorder 
was a preexisting condition prior to the onset of his 
migraine headaches.  Further the opinion was that the veteran 
depressive disorder was a component of and in response to his 
maladaptive personality features rather than the result of 
his migraine headaches.  Further, the veteran continued to 
report depressive symptoms despite not experiencing any 
migraine headaches since January 2002, thus the opinion was 
that the veteran's depressive disorder was not related to the 
service connected headache disorder but was rather a 
component of and related to his personality disorder.  



II.  Analysis

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Additionally, service connection 
will be granted for a disability that is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection on the basis 
of aggravation may also be granted.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In this case the veteran currently has a diagnosis of 
depression.  There is no competent evidence of complaints or 
treatment related to this disability until the 1990s.  
Various examiners based on review of the evidence have 
indicated that the veteran's depression is not related to his 
service and is part of a personality disorder.  There is no 
competent evidence demonstrating that this disability was 
incurred in service.  Additionally, there is no showing in 
the competent medical evidence of treatment for a psychiatric 
disability within one year of separation from service.

The veteran additionally contends that his depression is 
related to his service connected hemiplegic migraine 
headaches.  Again, various examiners have opined that the 
veteran's depression is related to a personality disorder and 
not to the migraine headache disability.  While there is a 
notation from a VA provider that the veteran had depression 
due to medical conditions, there is no showing that this is 
specifically due to migraine headaches and further, the VA 
examination opinions based on review of the evidence are more 
probative.

Additionally, there is no competent evidence showing that 
depression is related to the medication for the veteran's 
service connected migraine headaches.  There is a notation 
from a VA treating provider that the veteran has fatigue from 
the medication but does not relate any depression to the 
medication.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for depression, on a direct or secondary basis.

It is also noted that while the veteran has been diagnosed 
with a personality disorder, personality disorders are 
specifically excluded as diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits (see 38 C.F.R. § 3.303(c) (2002)).  Thus, any 
potential claim for service connection for a personality 
disorder in this case would fail based on the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Further, while the Board has considered the veteran's 
testimony and contentions, they do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, there is no competent evidence showing that the 
depression is related to the migraine headaches, therefore, 
there is no showing that there is additional impairment 
caused by the service-connected disability.  

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for depression.


Increased Rating and TDIU

The veteran is additionally seeking an increased initial 
evaluation for his service connected migraine headaches.  In 
this regard, disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for hemiplegic migraine 
headaches, with an evaluation of 30 percent assigned, under 
Diagnostic Code (DC) 8199-8100 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  A hyphenated code is used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2002).  Under the applicable criteria, a 50 percent 
evaluation is warranted for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
warranted for migraine with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

In this case, the record supports the assignment of a 
disability evaluation to 50 percent for the veteran's 
hemiplegic migraines, since the initial grant of service 
connection.  While the veteran reports the episodes of 
hemiplegic migraine headaches from 6 to 10 times a year, the 
episodes lasting from 12 to 48 hours; there is evidence, 
including on VA treatment records, that he has headaches 
ranging from daily to a few times a week to a few times a 
month that can last from one-half hour to several hours.  
Additionally of record while, it is noted that when the 
veteran was working, he reportedly had the same headache 
symptomatology, however, the veteran reports that he 
currently does not drive for fear of a migraine episode 
involving numbness, disturbed vision and speech, and that as 
he is not working his level of stress has reduced, which he 
attributes to a reduction in headaches.  Therefore, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the evidence is at least in equipoise that the veteran 
has symptomatology which merits a 50 percent disability under 
diagnostic code 8100 or very frequent headaches related to 
the migraine headache episodes productive of severe economic 
inadaptability.  38 C.F.R. § 4.3.  A 50 percent evaluation is 
the maximum schedular evaluation available under this rating 
code.  A higher evaluation would only be available under an 
extraschedular analysis under 38 C.F.R. § 3.321 (2002).  
However, the record does not contain any evidence reflecting 
the symptomatology necessary to be considered an unusual or 
exceptional disability as the symptomatology described on VA 
examinations and treatment records are addressed by the 
rating criteria.  There is no evidence that the service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  

Additionally, the veteran contends that he is not adequately 
rated for specific symptoms that he experiences as part of a 
migraine episode.  He has described that his headaches are 
preceded by body numbness and tingling, visual difficulties, 
and sometimes speech difficulties, and are followed by 
nausea.  It is noted that service connection for the 
numbness, loss of vision, and loss of a speech as chronic 
disorders has been denied by the RO as not being a separate 
disability.  The veteran is being compensated for the 
totality of the symptomatology during a episode which 
accompanies a migraine headache, which includes all of the 
symptoms, to include any numbness, loss of speech, loss of 
vision, headache, and nausea.  The rating criteria is based 
on not the individual symptoms but the frequency of 
occurrence of the overall migraine event and vocational 
inadapatability associated thereby. 

Further, the veteran claims that he is unemployable due to 
his service connected disability.  In this regard, total 
disability meriting a 100% schedular rating exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2002).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).
 
Pursuant to the current Board decision, the veteran has a 50 
percent rating for his service connected disability of 
hemiplegic migraine headaches.  This is the only service 
connected disability.  The competent evidence does not show 
that the service connected disability of hemiplegic migraine 
headache, standing alone, without regard to advancing age or 
non service connected disabilities preclude him from engaging 
in any substantially gainful employment.  The veteran 
reported that he had a high school education and two years of 
college.  The veteran is in receipt of non service connected 
pension benefits, with depression and a personality disorder 
as well as the service connected hemiplegic migraine 
headaches as the disabilities causing the veteran's inability 
to maintain employment.  The veteran is not service connected 
for depression or a personality disorder.  Various examiners 
have related the veteran's unemployability to the personality 
disorder.  It is noted that on a vocational rehabilitation 
record it was noted that the hemiplegic migraine symptoms 
cause the veteran to not function in competitive employment.  
However, more probative evidence against the veteran's claim 
is that he has reported similar migraine symptomatology since 
service and he worked with the symptomatology and on VA 
examination reported no interference with work due to the 
headaches.  His last job ended because of downsizing, he 
reported he did not leave that job due to his migraine 
headache disability.  Additionally, the veteran reported that 
he was asked to leave training courses due to reasons other 
than a migraine headache disability.  As such, the veteran is 
not precluded from performing all forms of substantially 
gainful employment due to his service connected disability, 
and the preponderance of the evidence is against his claim 
for TDIU benefits. 

While the migraine headaches cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned that disability and there is no showing of total 
individual unemployability based solely on this disability 
without taking into account non-service connected 
disabilities.

For the reasons set forth above, it is not shown that he is 
precluded from substantially gainful employment or is 
otherwise unemployable secondary to his service connected 
disability.  Thus there is no basis for an extraschedular 
award of individual unemployability.  38 C.F.R. §§ 3.321, 
4.16.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for depression is denied.

Entitlement to an initial 50 percent rating, but no more, for 
hemiplegic migraines with transient hemiparesis and 
impairment of vision and speech, is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.
 
Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

